Citation Nr: 0425223	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-16 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from May 1979 to November 
1993.

This appeal arose from an October 2002 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for fibromyalgia.


FINDING OF FACT

The veteran's currently diagnosed fibromyalgia first 
manifested during active service.


CONCLUSION OF LAW

The veteran's fibromyalgia was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. 
§ 3.159 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he currently suffers from 
fibromyalgia which had its onset during active duty.  He 
stated that he began to suffer from muscle stiffness and 
pain, fatigue and general achiness while in service.  
Therefore, he believes that service connection should be 
awarded.


Preliminary matters

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
increased evaluation for bronchial asthma has been properly 
undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  


Laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual background

The veteran's service medical records indicate that he was 
treated on various occasions for injuries to different 
joints.  He had multiple complaints of back pain and was 
diagnosed with muscular strains.  On April 10, 1990, he 
complained of five weeks of generalized malaise and five 
months of fatigue.  He also reported difficulty sleeping and 
stiffness and pain in the shoulder and hip.  He was also seen 
for upper respiratory infections.  He is currently service-
connected for arthritis of the lumbosacral spine, both 
shoulders and both hips.

A VA examination of the veteran was conducted in January 
1994.  His neck was noted to have limited extension (15 
degrees) and his back also displayed limited motion.  He had 
tight hamstrings.  There was no diagnosis of fibromyalgia.

The veteran was first diagnosed with fibromyalgia in 
September 2000.  The veteran was seen for physical therapy in 
April 2000; he was diagnosed with chronic abductor 
muscle/myofascial pain syndrome.  The physical therapist 
later noted that the veteran's condition appeared to be worse 
despite physical therapy.  In September 2000, he was seen by 
Dr. H.L., who reported the veteran's complaint that he had 
had body stiffness ever since injuring his left leg in 1983.  
He had muscle soreness and joint swelling.  He also reported 
malaise, sleep disturbance, general aches and muscular pain.  
Spondyloarthropathies and myoarthropies were ruled out.  

The veteran was afforded a VA examination in June 2002.  The 
examiner noted the veteran's arthritis of the hips, lumbar 
spine, right knee and both shoulders and his history in 
service of complaining of fatigue of six weeks duration.  The 
examiner commented that there were no entries in the service 
medical records that he had been seen for complaints of 
continuous flu-like symptoms, musculoskeletal pain or sleep 
disturbance.  In September 2000, he complained of total body 
stiffness for 17 years, malaise, fatigue, tiredness, pain, 
sleep disturbance, general aches, and swelling.  Serology 
testing was negative.  He did have 18/18 tender points 
consistent with fibromyalgia.

In July 2004, the veteran's physician, Dr. R.E.W., submitted 
a statement in which he wrote that he had treated the veteran 
for the past 7 to 8 years.  During that time, and back to 
1979, the veteran had had trouble with very tight, easily 
strained, painful and tender muscles.  After looking at the 
records from his military service, it appeared that his 
symptoms were an unreasonable pattern consistent with 
fibromyalgia.  He expressed his belief that the condition had 
existed in service.

The veteran submitted three lay statements, all dated in July 
2004.  O.R.H., a former Judge Advocate, who had served with 
the veteran from 1981 to 1984 and from 1984 to 1985, stated 
that he and the veteran used to engage in various athletic 
activities together.  He constantly complained of soreness 
and stiffness, although he always said he had just overdone 
things.  He commented that he had seen him since his 
retirement and knew that he had been diagnosed with 
fibromyalgia.  He felt that this diagnosis explained the 
veteran's complaints of stiffness that he made during 
service.  Another service comrade, B.E.B, noted that he had 
served with the veteran between 1990 and 1993.  During this 
time, the veteran tried to keep up physically, but he 
complained of chronic fatigue, muscle stiffness and an 
inability to do stretches without pain.  He said that the 
veteran gave up an assignment he had wanted and had retired 
instead because he had commented that he could no longer keep 
up with the younger soldiers.  Since his retirement, he noted 
that the veteran had gotten worse and that he had difficulty 
walking.  The veteran's wife also submitted a statement.  She 
noted that he had begun to complain of pain and trouble 
recovering from strains after the age of 30.  He simply 
dismissed it as getting older.  In the 1980's, his pain got 
worse.  She stated that he had complained of muscle pain 
during service but was told to stretch out more.

Dr. P.C., another of the veteran's physicians, submitted a 
statement in August 2004.  After reviewing the medical 
records, he commented that it seemed that the veteran had the 
same health issues in service.  He could not state with 
certainty, but indicated that it was as likely as not that 
the symptoms that the veteran had in service and was still 
having were probably present while on active duty.

The veteran's representative submitted a statement prepared 
by a medical consultant in August 2004.  The entire record 
was reviewed.  The statement included an overview of 
fibromyalgia and its various symptoms.  The disease is noted 
to be characterized by widespread musculoskeletal pain, 
stiffness, non-restorative sleep and easy fatigability, and 
multiple trigger points.  There are also complaints of 
generalized aching, weakness, low back pain, pain and 
tightness in the neck and across the upper shoulders.  It was 
noted that the symptoms often wax and wane.  Muscle and joint 
examinations are normal and there are no laboratory 
abnormalities in fibromyalgia patients.  It was noted that 
the veteran had suffered from waxing and waning periods of 
symptoms.  He was noted to have stiffness and pain in the low 
back, shoulder and hips, along with fatigue and sleeping 
difficulties, which were noted to have begun in service.  
Despite these complaints at the time of the 1994 VA 
examination, no assessment for fibromyalgia was performed.  
The lay statements noted that the veteran began to suffer 
from multiple complaints consistent with fibromyalgia in the 
1980's.  It was commented that the diagnosis was consistent 
with the veteran's complaints and was plausible.  The 
consultant agreed with the opinion of Dr. R.E.W. and 
concluded "...that it is more likely than not that the 
veteran's symptoms that occurred during service were 
indicative of the pattern that is consistent with 
fibromyalgia syndrome."


Analysis

After a careful review of the evidence of record, it is 
determined that service connection for fibromyalgia is 
warranted.  The evidence of record, to include the service 
medical records and the lay statements provided by the 
veteran, suggest that the veteran had experienced various 
symptoms in service, such as stiffness, muscle pain, fatigue 
and malaise.  These began in the 1980's and continued until 
his discharge in 1993.  A January 1994 VA examination also 
noted muscle pain and tight hamstrings.  These symptoms 
continued, with fibromyalgia being diagnosed in 2000.  A VA 
examination was performed in June 2002, but no opinion as to 
the date of onset of his diagnosed fibromyalgia was offered.  
Both of his treating physicians provided statements in 2004, 
which related his current diagnosis of fibromyalgia to his 
period of service, noting that the symptoms complained of in 
service were consistent with the disease.  A medical 
consultant requested to provide an opinion by the veteran's 
representative in August 2004 also found that the symptoms in 
service were consistent with the later diagnosis of 
fibromyalgia.

It is concluded, after weighing this evidence and after 
resolving any doubt in the veteran's favor, that entitlement 
to service connection for fibromyalgia is justified.  


ORDER

Service connection for fibromyalgia is granted.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



